
	
		I
		112th CONGRESS
		1st Session
		H. R. 2090
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Hultgren (for
			 himself, Mrs. Biggert, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology, and in addition to the
			 Committees on Natural
			 Resources and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve assessments of and research about energy
		  critical elements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Critical Elements Advancement
			 Act of 2011.
		2.Information Gathering,
			 Analysis, and Dissemination
			(a)EstablishmentThe Secretary of the Interior, acting
			 through the Director of the USGS, and the Secretary of Energy, acting through
			 the Administrator of the Energy Information Administration, shall collaborate
			 to improve assessments of energy critical elements that includes—
				(1)discovered and
			 potential resources;
				(2)production;
				(3)use;
				(4)trade;
				(5)disposal;
			 and
				(6)recycling.
				(b)DutiesThe entity within the USGS that gathers the
			 information for the assessments under
			 subsection (a) shall—
				(1)regularly survey
			 emerging energy technologies and the supply chain for elements throughout the
			 periodic table necessary for those technologies in order to forecast potential
			 supply disruptions; and
				(2)make available such information in the
			 aggregate, with appropriate protection of proprietary information, to the
			 United States scientific community, including industry, institutions of higher
			 education, and the United States Department of Energy National Laboratories and
			 Technology Centers.
				(c)DesignationThe
			 Director of the USGS shall designate the entity within the USGS that gathers
			 the information for the assessments under
			 subsection (a) as a Principal
			 Statistical Agency.
			3.Research
			(a)EstablishmentThe Secretary of Energy, in coordination
			 with the Secretary of the Interior, shall establish a research program to
			 advance basic knowledge and enable expanded availability of energy critical
			 elements, including research on basic materials science, chemistry, physics,
			 and engineering associated with energy critical elements, including materials
			 characterization and substitution, recycling, and life-cycle analysis.
			(b)Research
			 planIn consultation with the
			 Critical and Strategic Mineral Supply Chain Subcommittee of the National
			 Science and Technology Council, the Secretary shall develop and update
			 biennially an integrated research plan to guide program activities.
			(c)LimitationResearch
			 under
			 subsection (a) shall be limited to areas
			 that industry is not likely to undertake due to technical and financial
			 uncertainty.
			4.ReportWithin 1 year after the date of enactment of
			 this Act, the Critical and Strategic Mineral Supply Chain Subcommittee of the
			 National Science and Technology Council shall submit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the recycling of energy critical elements, including—
			(1)the logistics,
			 economic viability, and research and development needs for completing the
			 recycling process;
			(2)options for both
			 the Federal Government and industry, including an assessment of the strengths
			 and weaknesses of such options, for improving the rates of collection of
			 post-consumer products containing energy critical elements; and
			(3)an analysis of the
			 methods explored and implemented in various states and countries, such as Japan
			 and South Korea.
			5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Energy critical
			 elementThe term energy
			 critical element means each of the following:
				(A)Helium.
				(B)Lithium.
				(C)Scandium.
				(D)Cobalt.
				(E)Gallium.
				(F)Germanium.
				(G)Selenium.
				(H)Yttrium.
				(I)Ruthenium.
				(J)Rhodium.
				(K)Palladium.
				(L)Silver.
				(M)Indium.
				(N)Tellurium.
				(O)Lanthanum.
				(P)Rhenium.
				(Q)Osmium.
				(R)Iridium.
				(S)Platinum.
				(T)Cerium.
				(U)Praseodymium.
				(V)Neodymium.
				(W)Samarium.
				(X)Europium.
				(Y)Gadolinium.
				(Z)Terbium.
				(AA)Dysprosium.
				(BB)Ytterbium.
				(CC)Lutetium.
				(DD)Any other element designated as an energy
			 critical element by the Critical and Strategic Mineral Supply Chain
			 Subcommittee of the National Science and Technology Council.
				(2)USGSThe
			 term USGS means the United States Geological Survey.
			
